  Case 18-10097      Doc 40   Filed 03/22/19 Entered 03/25/19 07:43:34             Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:      18-10097
                                            )
PATRICIA DRAKE                              )              Chapter: 13
                                            )
                                                           Honorable Pamela S. Hollis
                                            )
                                            )              Joliet
              Debtor(s)                     )

                           ORDER MODIFYING CHAPTER 13 PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

         IT IS HEREBY ORDERED:

  1. The confirmed Chapter 13 plan is amended in §3.1 to provide for payment to Kingsbrook
Crossing Homeowners Association, with an arrearage of $8,139.22 and monthly payments of $500.00
per month.

  2. The Chapter 13 plan payment is increased to $1,085.00 per month.




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: March 22, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Dustin B. Allen
 ARDC#6312451
 Lynch Law Offices, P.C. Attorney for Debtor
 1011 Warrenville Road, Ste. 150
 Lisle, IL 60532
 (630) 960-4700
